Exhibit 10.2


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.


Original Issue Date: December 7, 2010


$1,900,000




14% DEBENTURE
DUE MARCH 31, 2011


THIS DEBENTURE of Gulf United Energy, Inc., a Nevada corporation (the
“Company”), designated as its 14% Debenture, due March 31, 2011 (the
“Debenture”).


FOR VALUE RECEIVED, the Company promises to pay to the order of John Eddie
Williams, Jr., an individual, or his registered assigns (the “Holder”), the
principal sum of ONE MILLION NINE HUNDRED THOUSAND DOLLARS ($1,900,000) upon the
earlier of (i) March 31, 2011 and (ii) the New Financing Date (as defined in
Section 9) (the earliest such date being the “Maturity Date”), and to pay
accrued interest to the Holder upon the Maturity Date on the outstanding
principal amount of this Debenture at the rate of 14% per annum, payable in
cash.


This Debenture is subject to the terms and conditions set forth in the Purchase
Agreement, as well as to the following additional provisions:


Section 1.                  This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same.  No service charge will be
made for such registration of transfer or exchange.


Section 2.                  This Debenture has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.  Prior to due presentment to the Company for transfer of this
Debenture, the Company and any agent of the Company may treat the Person in
whose name this Debenture is duly registered on the Debenture register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Debenture is overdue, and neither the
Company nor any such agent shall be affected by notice to the contrary.


 
1

--------------------------------------------------------------------------------

 
Section 3.                Events of Default.


(a)           “Event of Default”, wherever used herein, means any one of the
following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


(i)
any default in the payment of the principal amount and the accured interest of
this Debenture when the same shall become due and payable, either at Maturity or
by acceleration or otherwise; or
   
(ii)
any representation or warranty made by the Company in the Purchase Agreement or
any other Transaction Documents was incorrect in any material respect on or as
of the date made; or
   
(iii)
the Company shall fail to observe or perform any other covenant or agreement
contained in this Debenture or any of the other Transaction Documents which
failure is not cured, if possible to cure, within 30 calendar days after written
notice of such default is sent by the Holder or by any other holder to the
Company; or
   

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(iv)
the Company shall commence, or there shall be commenced against the Company a
case under any applicable bankruptcy or insolvency laws as now or hereafter in
effect or any successor thereto, or the Company  commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Company or there is commenced
against the Company any such bankruptcy, insolvency or other proceeding which
remains undismissed for a period of 60 days; or the Company is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company  suffers any appointment of any
custodian or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of 60 days; or the Company makes
a general assignment for the benefit of creditors; or the Company shall fail to
pay, or shall state that it is unable to pay, or shall be unable to pay, its
debts generally as they become due; or the Company; or any corporate or other
action is taken by the Company or any subsidiary thereof for the purpose of
effecting any of the foregoing; or
 
(v)
default shall occur with respect to any indebtedness for borrowed money of the
Company or under any agreement to which the Company is a party (except for the
New Financing) and such default shall exceed $250,000; or
   
(vi)
default with respect to any contractual obligation of the Company under or
pursuant to any contract, lease, or other agreement to which the Company is a
party and such default shall continue for more than the period of grace, if any,
therein specified, if the aggregate amount of the Company’s contractual
liability arising out of such default exceeds or is reasonably estimated to
exceed $250,000; or
   
(vii)
final judgment for the payment of money in excess of $250,000 shall be rendered
against the Company and the same shall remain undischarged for a period of 60
days during which execution shall not be effectively stayed;



(b)           If any Event of Default occurs, the full principal amount of this
Debenture, together with interest and other amounts owing in respect thereof, to
the date of acceleration shall become immediately due and payable in
cash.  Commencing upon an Event of Default that results in the eventual
acceleration of this Debenture, the interest rate on this Debenture shall accrue
at the rate of 18% per annum, or such lower maximum amount of interest permitted
to be charged under applicable law.  The Holder need not provide and the Company
hereby waives any presentment, demand, protest or other notice of any kind, and
the Holder may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law.  Such declaration may be rescinded and
annulled by Holder at any time prior to payment hereunder and the Holder shall
have all rights as a Debenture holder until such time, if any, as the full
payment under this Section shall have been received by it.  No such rescission
or annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.
 
Section 4.  Reserved.
 
Section 5.  This Debenture is a direct obligation of the Company, and the
obligation of the Company to repay this Debenture is absolute and unconditional.
 
Section 6.  Interest on the amount advanced will accrue on this Debenture until
the Maturity Date at the rate of fourteen percent (14% per annum), and be
payable on the Maturity Date. If any portion of this Debenture is outstanding on
the Maturity Date, interest at the rate of eighteen percent (18%) per annum or
the highest rate allowed by law, whichever is lower, shall accrue on the
outstanding principal of this Debenture from the Maturity Date to and including
the date of payment by the Company.  All past due interest shall accrue on a
daily basis and shall be payable in cash. The Holder may demand payment of all
or any part of this Debenture, together with accrued interest, if any, and any
other amounts due hereunder, as of the Maturity Date or any date thereafter.
 
Section 7.  This Debenture shall be secured by the collateral described in the
Security Agreement.


 
3

--------------------------------------------------------------------------------

 
Section 8.  Any payment made by the Company to the Investor, on account of this
Debenture shall be applied in the following order of priority: (i) first, to any
amounts other than principal and accrued interest, if any, hereunder, (ii)
second, to accrued interest, if any, through and including the date of payment,
and (iv) then, to principal of the Debenture.
 
Section 9.The outstanding principal of the loan evidenced by this Debenture may
be prepaid at any time at the sole discretion of the Company.  For purposes of
this Debenture, the term “New Financing Date” means the third business day after
the date on which the Company closes the New Financing. All such gross proceeds
are determined before deduction of any fees or other expenses or disbursements
of any kind in connection with the relevant transaction, offering or placement
of securities.
 
Section 10.  In the event of a Change of Control, Holder, at its option, will
have the right (a) immediately prior to the Change in Control, to convert the
Debenture into securities of the Company of the same class as those held by the
persons acquiring control of the Company, or (b) to require the Company, upon
the Change in Control, to purchase the Debenture at a purchase price of 125% of
the price, plus accrued interest.  The Company shall give Holder 20 days notice
prior to the event of a Change of Control.


Section 11.  This Debenture shall be governed by and interpreted in accordance
with the laws of the State of Texas for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws. Each of the parties consents to the exclusive jurisdiction of the state
courts of the State of Texas located in Harris County and and the United States
District Court for the Southern District of Texas in connection with any dispute
arising under this Agreement and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non convenes, to
the bringing of any such proceeding in such jurisdictions. To the extent
determined by such court, the Company shall reimburse the Holder for any
reasonable legal fees and disbursements incurred by the Holder in enforcement of
or protection of any of its rights under this Debenture. The Company and the
Holder hereby waive a trial by jury in any action, proceeding or counterclaim
brought by either of the parties hereto against the other in respect of any
matter arising out of or in connection with this Agreement or the Debenture


Section 12.  Any and all notices or other communications or deliveries to be
provided by the Company or Holder shall be in writing and delivered as set forth
in the Purchase Agreement.


Section 13.  If this Debenture shall be mutilated, lost, stolen or destroyed,
the Company shall execute and deliver, in exchange and substitution for and upon
cancellation of a mutilated Debenture, or in lieu of or in substitution for a
lost, stolen or destroyed Debenture, a new Debenture for the principal amount of
this Debenture so mutilated, lost, stolen or destroyed but only upon receipt of
evidence of such loss, theft or destruction of such Debenture, and of the
ownership hereof, and indemnity, if requested, all reasonably satisfactory to
the Company.


 
4

--------------------------------------------------------------------------------

 
Section 14.  If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.


Section 15.  Definitions.  For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and (b)
the following terms shall have the following meanings:


“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Houston, Texas are open for the general transaction of business.


“Change of Control” as used herein shall mean the occurrence of the following
events:


(i)           A sale, transfer, or other disposition by the Company through a
single transaction or a series of transactions occurring within a 90-day period
of securities of the Company representing Beneficial Ownership (as defined
below) of fifty (50%) percent or more of the combined voting power of the
Company then outstanding securities to any “Unrelated Person” or “Unrelated
Persons” acting in concert with one another.  For purposes of this definition,
the term “Person” shall mean and include any individual, partnership, joint
venture, association, trust corporation, or other entity including a “group” as
referred to in Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (“1934 Act”).  For purposes of this definition, the term “Unrelated
Person” shall mean and include any Person other than the Company, a wholly-owned
subsidiary of the Company, an existing shareholder, or an employee benefit plan
of the Company; provided however, a sale of the Company’s securities in a
capital raising transaction shall not be a Change of Control.


(ii)           A sale, transfer, or other disposition through a single
transaction or a series of transactions occurring within a 90-day period of all
or substantially all of the assets of the Company to an Unrelated Person or
Unrelated Persons acting in concert with one another.
 
(iii)           A change in the ownership of the Company through a single
transaction or a series of transactions occurring within a 90-day period such
that any Unrelated Person or Unrelated Persons acting in concert with one
another become the “Beneficial Owner,” directly or indirectly, of securities of
the Company representing at least fifty-one (51%) percent of the combined voting
power of the Company then outstanding securities.  For purposes of this
Agreement, the term “Beneficial Owner” shall have the same meaning as given to
that term in Rule 13d-3 promulgated under the 1934 Act, provided that any
pledgee of voting securities is not deemed to be the Beneficial Owner of the
securities prior to its acquisition of voting rights with respect to the
securities.


 
5

--------------------------------------------------------------------------------

 
(iv)           Any consolidation or merger of the Company with or into an
Unrelated Person, unless immediately after the consolidation or merger the
holders of the Common Stock of the Company immediately prior to the
consolidation or merger are the beneficial owners of securities of the surviving
corporation representing at least fifty-one (51%) percent of the combined voting
power of the surviving corporation’s then outstanding securities.


“Person” means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.


“Purchase Agreement” means the Purchase Agreement, dated as of the date hereof,
to which the Company and the original Holder are parties, as amended, modified
or supplemented from time to time in accordance with its terms.




*********************
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.


 
 
 
GULF UNITED ENERGY, INC.
 
 
 
 
By: /s/ John B. Connally          
      John B. Connally III
Chief Executive Officer
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page to Debenture (John Eddie Williams, Jr.)
 
 
7

--------------------------------------------------------------------------------

 